325 U.S. 841
65 S.Ct. 1581
89 L.Ed. 1966
Bernard Paul COY, petitioner,v.The UNITED STATES of America.
No. 1383.
Supreme Court of the United States
June 18, 1945

Bernard Paul Coy, pro se.
Solicitor General Fahy, Assistant Attorney General Tom C. Clark, Messrs. Robert S. Erdahl and Irving S. Shapiro, for the United States.
On motion for leave to file petition for writ of certiorari.
PER CURIAM:


1
Petitioner moves for leave to file a petition for certiorari under Sec. 262 of the Judicial Code, 28 U.S.C.A. § 377, to review an order of the Circuit Court of Appeals for the Sixth Circuit. The order denied his petition for leave to proceed with his appeal in forma pauperis from an order of the district court denying his motion to vacate sentence upon a conviction on one count of an indictment for violation of Sec. 2(a) and (b) of the Bank Robbery Act, 12 U.S.C. § 588b(a) and (b), 12 U.S.C.A. § 558(b)(a, b).


2
Petitioner filed, with the district court, notice of appeal from its order and an application for leave to appeal in forma pauperis, which the district court allowed. On the same day petitioner filed his petition for leave to proceed with his appeal in forma pauperis with the circuit court of appeals, which later denied his petition. As the appeal allowed by the district court was already properly before the circuit court of Appeals, it should have allowed petitioner to proceed upon the appeal in forma pauperis, as provided by the district court's order. 28 U.S.C. § 832, 28 U.S.C.A. § 832; Steffler v. United States, 319 U.S. 38, 41, 63 S.Ct. 948, 87 L.Ed. 1197.


3
The Government confesses error. The motion for leave to proceed here in forma pauperis is granted. The motion for leave to file the petition for certiorari is granted and the petition for writ of certiorari is also granted. The order of the circuit court of appeals is vacated and the cause is remanded to that court in order that it may make appropriate disposition of the appeal allowed by the district court.